Citation Nr: 0103204
Decision Date: 02/01/01	Archive Date: 03/12/01

DOCKET NO. 99-20 841               DATE FEB 01, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Manila, the Republic of the Philippines

THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.

ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel

INTRODUCTION

The appellant served in the Philippine Scouts from May 1946 to
April 1949.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1999 rating action of the Department of Veterans
Affairs (VA) Regional Office (RO) in Manila, Philippines, denying
the appellant's claim for pension benefits on the basis that he did
not have qualifying service. This appeal ensued.

FINDING OF FACT

The appellant's active service consisted of participation with the
Philippine Scouts from May 1946 through April 1949.

CONCLUSION OF LAW

The requirements of basic eligibility for entitlement to pension
benefits have not been met. 38 U.S.C.A. 101, 107, 1521 (West 1991);
38 C.F.R. 3.1, 3.6, 3.8, 3.9, 3.203 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he served in the Philippine Scouts
during World War II and as such is a veteran who is entitled to VA
nonservice-connected disability or "old age" pension benefits.

The evidence shows that the appellant was a Philippine Scout from
May 1946 through April 1949. He served in Company "B" 57th Infantry
Regiment.

The governing provisions of 38 U.S.C.A. 1521(a) provide, in
pertinent part, that the VA shall pay a pension to each veteran of
a period of war, who is permanently and totally disabled, including
from a non-service-connected disability.

The term "veteran" is defined as a person who served in the active
military, naval, or air service, and who was discharged or released
therefrom under conditions other than dishonorable. 38 U.S.C.A. 101
(2). "Active military, naval, and air service" includes active
duty; "active duty" means full-time duty in the Armed Forces. 38
C.F.R. 3.6(a) and (b). "Armed Forces" means the United States Army,
Navy,

2 -

Marine Corps, Air Force and Coast Guard, including their Reserve
components. 38 C.F.R. 3.1(a).

Service as a Philippine Scout, a member of the Philippine
Commonwealth Army serving with the Armed Forces of the United
States, or as a guerrilla in the recognized guerrilla service is
considered active U.S. military service for certain VA purposes.
See 38 U.S.C.A. 107; 38 C.F.R. 3.8, 3.9. However, by statute,
certain Philippine service is deemed not to be "active military
service" for the purpose of conferring non service-connected
pension benefits as a result of such service. Specifically, service
before July 1, 1946, in the organized military forces of the
Commonwealth of the Philippines, while such forces were in the
service of the Armed Forces of the United States, including
guerrilla forces, shall not be deemed to have been active military
service for the purpose of entitlement to non service-connected
pension benefits. 38 U.S.C.A. 107(a); 38 C.F.R. 3.8(c), (d). This
law has been held not to violate the United States Constitution.
See Quiban v. Veterans Administration, 928 F.2d 1154, 1158 (D.C.
Cir. 1991); see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The Court has also pointed out that "[c]ertain service in the
organized forces of the Government of the Commonwealth of the
Philippines or in the Philippine Scouts is deemed by operation of
law not to be qualifying active service. See 38 U.S.C.A. 107; Dela
Pena v. Derwinski, 2 Vet. App. 80 (1992). Pursuant to 38 U.S.C. 501
(a)(1), the Secretary has established by regulation requirements
for verifying recognized service in the United States Armed Forces
for purposes of eligibility to VA benefits. See 38 C.F.R. 3.203;
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Court has held that findings by the United States service
department verifying a person's service "are binding on the VA for
purposes of establishing service in the U.S. Armed Forces. See Duro
v. Derwinski, 2 Vet. App. 530 (1992).

In sum, based on the evidence of record, there is no documentation
of qualifying military service in this case. Inasmuch as the
service department's verification of the appellant's service is
binding on the VA, the Board concludes that the appellant

- 3 -

is not deemed to be a "veteran" for purposes of entitlement to VA
pension benefits. In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994),
the Court held that in a case where the law is dispositive of the
claim, it should be denied because of lack of legal entitlement
under the law.

ORDER

Eligibility for VA nonservice-connected pension benefits is denied.

A. BRYANT
Member, Board of Veterans' Appeals

4 -



